Exhibit 10.2

Execution Version

VOTING AGREEMENT

VOTING AGREEMENT, dated as of June 30, 2012 (this “Agreement”), among Quest
Software, Inc., a Delaware corporation (the “Company”), Dell Inc., a Delaware
corporation (“Parent”) and Vincent Smith (the “Executive”), the Vincent C. Smith
Annuity Trust 2010–1, the Vincent C. Smith Annuity Trust 2010–2, the Vincent C.
Smith Annuity Trust 2011–1 and the Teach A Man to Fish Foundation (each a
“Stockholder” and collectively, the “Stockholders”).

RECITALS

WHEREAS, the Company, Parent and Diamond Merger Sub Inc., a Delaware corporation
(“Merger Sub”) propose to enter into an Agreement and Plan of Merger dated as of
the date hereof in the form attached hereto (the “Merger Agreement”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Merger Agreement as entered into on the date hereof) providing for the merger of
Merger Sub with and into the Company (the “Merger”), upon the terms and subject
to the conditions set forth in the Merger Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Voting
Agreement, dated as of March 8, 2012, among the Stockholders and the Company, as
amended, restated, supplemented or otherwise modified from time to time,
including Amendment No. 1 to Voting Agreement, dated as of June 19, 2012, among
such parties (the “Insight Voting Agreement”) has been terminated in accordance
with its terms;

WHEREAS, as of the date hereof, the Stockholders are the record and/or
beneficial owner of the number of shares of the Company common stock set forth
on Schedule A attached hereto and have the voting and dispositive power in
connection with the Merger with respect to such shares as set forth on Schedule
A attached hereto (with respect to the Stockholders, such Stockholders’
“Existing Shares” and, together with any shares of the Company common stock
acquired after the date hereof, whether upon the exercise of warrants, options,
conversion of convertible securities or otherwise, such Stockholders’ “Shares”);
and

WHEREAS, as an inducement and a condition to entering into the Merger Agreement,
Parent and the Company have required that the Stockholders agree, and the
Stockholders have agreed, to enter into this Agreement.

NOW, THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the parties agree as follows:

AGREEMENT

1. Agreement to Vote; Standstill; Etc.

(a) Agreement to Vote. Subject to the terms and conditions hereof, each
Stockholder hereby irrevocably and unconditionally agrees that, from and after
the date hereof and until the Termination Date, at any meeting of the holders of
Company common stock, however called, or in connection with any written consent
of the holders of Company common stock, such



--------------------------------------------------------------------------------

Stockholder shall (x) appear at such meeting or otherwise cause all of such
Stockholder’s Shares to be counted as present thereat for purposes of
calculating a quorum and respond to any other request by the Company or Parent
for written consent, if any, and (y) to the extent such Stockholder has the
ability to do so as set forth on Schedule A attached hereto, vote (or cause to
be voted) such Stockholder’s Shares (i) in favor of adoption and approval of the
Merger Agreement and the Merger and the approval of the terms thereof and each
of the other actions contemplated by the Merger Agreement and this Agreement and
(ii) except as otherwise agreed to in writing in advance by the Company and
Parent, against the following actions (other than the Merger and the
transactions contemplated by the Merger Agreement): (A) any Takeover Proposal
(other than a Superior Proposal); (B) any other action involving the Company or
its subsidiaries which has the effect of impeding, interfering with, delaying,
postponing, or impairing (I) the ability of the Company to consummate the Merger
on or prior to the Outside Date or (II) the Transactions or (C) any action or
agreement that would reasonably be expected to result in any condition to the
consummation of the Merger set forth in Article VI of the Merger Agreement not
being fulfilled on or prior to the Outside Date. Each such Stockholder shall not
enter into any agreement or understanding with any person or entity prior to the
termination of this Agreement to vote in any manner inconsistent herewith.
Except as set forth in this Section 1, such Stockholder shall not be restricted
from voting in favor of, against or abstaining with respect to any matter
presented to the stockholders of the Company.

(b) Proxies. Each Stockholder hereby revokes any and all previous proxies
granted with respect to such Stockholder’s Shares. By entering into this
Agreement, subject to the last sentence of this Section 1(b), each Stockholder
hereby grants, or agrees to cause the applicable record holder to grant, a proxy
appointing Lawrence P. Tu and Janet B. Wright collectively, but each with full
power of substitution, as such Stockholder’s attorney-in-fact and proxy, for and
in such Stockholder’s name, to be counted as present, vote, express consent or
dissent with respect to such Stockholder’s Shares solely for the purposes set
forth in Section 1(a) as such proxies or their proxies or substitutes shall, in
their sole discretion, deem proper with respect to the Shares. The proxy granted
by each Stockholder pursuant to this Section 1(b) is, subject to the last
sentence of this Section 1(b), irrevocable and is coupled with an interest, in
accordance with Section 212(e) of the Delaware General Corporation Law, and is
granted in order to secure such Stockholder’s performance under this Agreement
and also in consideration of Parent entering into this Agreement and the Merger
Agreement; provided, that each of the parties hereto acknowledges that the proxy
granted by each Stockholder pursuant to this Section 1(b) relates to Existing
Shares which are subject to liens, claims, security interests or other charges
or encumbrances, arising with respect to the financing agreements secured in
part by pledges of shares of Company common stock owned by the Stockholders,
each of which shall be released no later than substantially contemporaneously
with the consummation of the Merger following consultation with and in a manner
reasonably acceptable to Parent. If, subject to the foregoing, any Stockholder
fails for any reason to be counted as present, consent or vote such
Stockholder’s Shares in accordance with the requirements of Section 1(a) (or
anticipatorily breaches such section), then Parent shall have the right to cause
to be present, consent or vote such Stockholder’s Shares in accordance with the
provisions of Section 1(a). The proxy granted by Stockholder shall be
automatically revoked upon the termination of this Agreement in accordance with
its terms.

 

-2-



--------------------------------------------------------------------------------

(c) Certain Permitted Actions. Notwithstanding anything to the contrary in this
Agreement, (i) none of the provisions of this Agreement shall restrict the
Executive from taking, or refraining from taking, any action solely in his
capacity as director or officer of the Company; (ii) the obligations of the
Stockholders set forth in Section 1(a) (other than clause (ii) of the first
sentence thereof) and Section 1(b) shall not apply to any Takeover Proposal
other than the Transactions as described in the Merger Agreement, whether or not
such Takeover Proposal is deemed to be a Superior Proposal and (iii) the
obligations of the Stockholders set forth herein are subject to the condition
that the Merger Agreement not be amended, modified or waived by the parties
thereto in any manner that could reasonably be expected to materially adversely
impact the Stockholders, without the prior written consent of the Stockholders
with respect to such amendment, modification or waiver.

(d) Standstill. Each Stockholder hereby irrevocably and unconditionally agrees
that, from and after the date hereof and until the Termination Date, such
Stockholder shall not, and shall cause its respective affiliates or
representatives acting on behalf of such Stockholder in taking such actions not
to, in any manner, directly or indirectly, effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in, or announce any
intention to effect, cause, participate in or in any way assist, facilitate or
encourage any other person (other than the other Stockholders, Parent or Merger
Sub in connection with the Transactions) to effect or seek, offer or propose
(whether publicly or otherwise) to effect or participate in any acquisition of
any securities (or beneficial ownership thereof) or rights or options to acquire
any securities (or beneficial ownership thereof) of the Company other than
engaging in (i) any disposition or transfer of the Shares by any Stockholder to
any other Stockholder, to any member of the Executive’s immediate family
(including his current or former spouse and their respective immediate
families), to any entity, trust or foundation controlled by the Executive or for
estate planning purposes or, in which case each Stockholder agrees that this
Agreement and the obligations hereunder shall attach to such Stockholder’s
Shares and shall be binding upon any person or entity to which legal or
beneficial ownership of such Shares shall pass, (ii) any acquisition or exercise
of options or other equity based compensation awarded to any Stockholder,
pursuant to any option or equity based compensation adopted by the Board of
Directors, in accordance with their respective terms and subject to applicable
securities laws or (iii) actions no later than substantially contemporaneously
with the consummation of the Merger to release the liens, claims, security
interests or other charges or encumbrances, arising with respect to the
financing agreements secured in part by pledges of shares of Company common
stock owned by the Stockholders, following consultation with and in a manner
reasonably acceptable to Parent. Each Stockholder shall immediately terminate,
and shall cause its respective affiliates and representatives acting on behalf
of such Stockholder to immediately terminate, all discussions or negotiations,
if any, that are ongoing as of the date hereof with any person with respect to a
Takeover Proposal (other than the Merger and the transactions contemplated by
the Merger Agreement).

(e) Appraisal and Dissenters’ Rights. Each Stockholder hereby irrevocably and
unconditionally waives, and agrees to prevent the exercise of, any rights of
appraisal and dissenters’ rights relating to the Merger that such Stockholder
may directly or indirectly have by virtue of the ownership of any shares of
Company common stock.

 

-3-



--------------------------------------------------------------------------------

(f) Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in the Company, Parent, none of the Persons identified in Section 1(b) or
any other Person any direct or indirect ownership or incidence of ownership of
or with respect to any of the Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to the
Stockholders, and neither the Company, Parent, the Persons identified in
Section 1(b) nor or any other Person shall have any authority to direct the
Stockholders in the voting or disposition of any of the Shares, except as
otherwise provided in this Agreement.

(g) Encumbered Shares. Each Stockholder hereby irrevocably and unconditionally
agrees that, from and after the date hereof and until the Termination Date, it
shall use its reasonable best efforts to obtain or maintain, as the case may be,
the (i) right to vote, or cause to be voted, such Stockholder’s Shares in
accordance with the provisions of Section 1(a) and (ii) right to grant or have
granted, or to cause the applicable record holder to grant or have granted, the
proxy granted pursuant to Section 1(b) so that the proxy holders thereunder
shall have the right to cause to be present, consent or vote such Stockholder’s
Shares in accordance with the provisions of Section 1(a), which efforts shall
include obtaining confirmation from the financial institutions which entered
into the financing agreements secured in part by pledges of shares of Company
common stock owned by the Stockholders that such shares of Company common stock
would not be loaned to any third parties or otherwise disposed of in any manner
which would preclude any Stockholder from complying with its obligations under
Section 1(a) or Section 1(b).

2. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants to the Company and Parent, as of the date hereof, and at
all times during the term of this Agreement, as follows:

(a) Authorization; Validity of Agreement; Necessary Action. Such Stockholder has
full power and authority to execute and deliver this Agreement, to perform such
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by such
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of the Company and Parent, constitutes a valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(b) Shares. Such Stockholder’s Existing Shares are owned beneficially and/or of
record by such Stockholder, as set forth on Schedule A attached hereto. Such
Stockholder’s Existing Shares constitute all of the shares of Company common
stock owned of record or beneficially by such Stockholder, and, except for such
Stockholder’s Existing Shares, such Stockholder does not beneficially own or
have any right to acquire (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combination of the foregoing) any Shares or any securities convertible into
Shares (other than pursuant to any option, stock award or similar compensation
plan adopted by the Company). Such Stockholder has the voting power, sole power
of disposition, sole power to issue

 

-4-



--------------------------------------------------------------------------------

instructions with respect to the matters set forth in Section 1 hereof, sole
power of conversion, sole power to demand appraisal rights and power to agree to
all of the matters set forth in this Agreement with respect to each of such
Stockholder’s Existing Shares as set forth on Schedule A attached hereto, with
no other limitations, qualifications or restrictions on such rights, subject to
applicable federal securities laws and the terms of this Agreement and the
Merger Agreement (other than such liens, claims, security interests or other
charges or encumbrances, arising with respect to the financing agreements
secured in part by pledges of shares of Company common stock owned by the
Stockholders, each of each which shall be released no later than substantially
contemporaneously with the consummation of the Merger following consultation
with and in a manner reasonably acceptable to Parent). As to the Existing Shares
held of record by such Stockholder, such Stockholder has good and valid title to
such Existing Shares, free and clear of all liens, claims, security interests or
other charges or encumbrances (other than such liens, claims, security interests
or other charges or encumbrances, arising with respect to the financing
agreements secured in part by pledges of shares of Company common stock owned by
the Stockholders, each of each which shall be released no later than
substantially contemporaneously with the consummation of the Merger following
consultation with and in a manner reasonably acceptable to Parent).

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Stockholders, as of the date hereof, and at all times during
the term of this Agreement, as follows:

(a) Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation.

(b) Corporate Authorization; Validity of Agreement; Necessary Action. The
Company has full corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by the Company of this Agreement and the consummation
by the Company of the transactions contemplated hereby have been duly and
validly authorized by the Board of Directors of the Company, and no other
corporate action or proceedings on the part of the Company are necessary to
authorize the execution and delivery by the Company of this Agreement, and the
consummation by the Company of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Company, and, assuming
this Agreement constitutes a valid and binding obligation of the Stockholders
and Parent, constitutes valid and binding obligations of the Company,
enforceable against it in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.

4. Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholders, as of the date hereof, and at all times during the
term of this Agreement, as follows:

(a) Organization. Parent is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation.

 

-5-



--------------------------------------------------------------------------------

(b) Corporate Authorization; Validity of Agreement; Necessary Action. Parent has
full corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by Parent of this Agreement and the consummation by Parent of the
transactions contemplated hereby have been duly and validly authorized by the
Board of Directors of Parent, and no other corporate action or proceedings on
the part of Parent are necessary to authorize the execution and delivery by
Parent of this Agreement, and the consummation by Parent of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Parent, and, assuming this Agreement constitutes a valid and binding obligation
of the Stockholders and the Company, constitutes valid and binding obligations
of Parent, enforceable against it in accordance with its terms, except that
(i) such enforcement may be subject to applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors’ rights
generally, and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

5. Further Assurances. From time to time, at any other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

6. Termination. This Agreement shall terminate, and no party shall have any
rights or obligations hereunder and this Agreement shall become null and void
and have no further effect upon the earlier of the (a) Effective Time and
(b) termination of the Merger Agreement in accordance with its terms (any such
date shall be referred to herein as the “Termination Date”). Nothing in this
Section 6 shall relieve any party of liability for breach of this Agreement
prior to the termination of this Agreement pursuant to its terms.

7. Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the consummation of the transactions contemplated hereby shall be
paid by the party incurring such expenses.

8. Amendment and Modification. This Agreement may be amended, modified and
supplemented in any and all respects only by written agreement executed and
delivered by each of the respective parties. No provision of this Agreement may
be waived, discharged or terminated other than by an instrument in writing
signed by the party against whom the enforcement of such waiver, discharge or
termination is sought, except that this Agreement may be terminated as set forth
in Section 6.

9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

  (i) If to the Company:

 

-6-



--------------------------------------------------------------------------------

Quest Software, Inc.

5 Polaris Way

Aliso Viejo, CA 92656

Attn: General Counsel

Fax: (949) 754–8799

with a copy to:

Potter Anderson & Corroon LLP

1313 N. Market Street, 6th Floor

Wilmington, DE 19801

Attn: Mark A. Morton

Fax: (302) 778–6078

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, CA 92626

Attn: Charles K. Ruck

Fax: (714) 755–8290

 

  (ii) If to any Stockholder, to:

Vincent C. Smith

5 Polaris Way

Aliso Viejo, CA 9265

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attn: R. Ronald Hopkinson

Fax: (212) 504–6666

 

  (iii) If to Parent, to:

 

Dell Inc. One Dell Way, RR1–33 Round Rock, Texas 78682–8033 Attention:    Janet
B. Wright Facsimile:    (512) 283–0544

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

525 University Avenue

Palo Alto, California 94301

 

-7-



--------------------------------------------------------------------------------

Attention:    Kenton J. King Facsimile:    (650) 470-4570 Skadden, Arps, Slate,
Meagher & Flom LLP Four Times Square New York, New York 10036 Attention:   
Allison R. Schneirov Facsimile:    (212) 735-2000

10. Interpretation. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include”, “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation”.

11. Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile), each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

12. Entire Agreement; No Third Party Beneficiaries. This Agreement constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof, including that certain Voting Agreement dated June 1, 2009 by and
between the Company and Vincent Smith and the Insight Voting Agreement, and is
not intended to confer upon any person other than the parties hereto any rights
or remedies hereunder. This Agreement is intended to create a contractual
relationship between each Stockholder, Parent and the Company, and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship among any of the parties hereto. Without limiting the
generality of the foregoing, none of the Stockholders or Parent, by entering
into this Agreement, intends to form a “group” for purposes of Rule 13d-5(b)(1)
of the Exchange Act or any other similar provision of applicable Law with Parent
or any shareholder of the Company.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

14. Specific Performance; Remedies Cumulative. (a) The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties shall be
entitled to seek the remedy of specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

-8-



--------------------------------------------------------------------------------

(b) Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.

15. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
of conflicts of law thereof.

16. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

17. Consent to Jurisdiction; Waiver of Jury Trial. (a) Each of the parties
hereto:

(i) consents to submit itself to the personal jurisdiction of the Chancery
Courts of the State of Delaware and the Federal courts of the United States of
America located in the State of Delaware in the event any dispute arises out of
this Agreement or any of the transactions contemplated by this Agreement;

(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court;

(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than such
courts;

(iv) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to a party at its address
set forth in Section 9 or at such other address of which a party shall have been
notified pursuant thereto;

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(vi) agrees to appoint an agent for service of process in Delaware.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING IN RELATION TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

18. Negotiated Terms. The provisions of this Agreement are the result of
negotiations between the parties. Accordingly, this Agreement shall not be
construed in favor of or against any party by reason of the extent to which the
party or any of his or its professional advisors participated in its
preparation.

 

-9-



--------------------------------------------------------------------------------

19. Action in Stockholder Capacity Only. The parties acknowledge that this
Agreement is entered into by each Stockholder solely in such Stockholder’s
capacity as the record and/or beneficial owner of the Shares and nothing in this
Agreement restricts or limits any action taken by the Executive in his capacity
as a director or officer of the Company, or any of his controlled affiliates
(but not on his own behalf as a Stockholder) and the taking of any actions (or
failure to act) in his capacity as an officer or director of the Company, or any
of his controlled affiliates will not be deemed to constitute a breach of this
Agreement.

[Signature Page Follows]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and each of the Stockholders have caused
this Agreement to be signed by their respective officers or other authorized
person thereunto duly authorized as of the date first written above.

 

QUEST SOFTWARE, INC. By:  

/s/ David Cramer

  Name:   David Cramer   Title:   VP, General Counsel & Secretary

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Parent and each of the Stockholders have caused
this Agreement to be signed by their respective officers or other authorized
person thereunto duly authorized as of the date first written above.

 

STOCKHOLDER

/s/ Vincent Smith

Vincent Smith Vincent C. Smith Annuity Trust 2010-1 By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee Vincent C. Smith Annuity Trust 2010-2
By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee Vincent C. Smith Annuity Trust 2011-1
By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   Trustee Teach a Man to Fish Foundation By:  

/s/ Vincent Smith

  Name:   Vincent Smith   Title:   President

 

-12-



--------------------------------------------------------------------------------

DELL INC. By:  

/s/ Christopher Kleiman

  Name:   Christopher Kleiman   Title:   Vice President Corporate Development

 

 

-13-



--------------------------------------------------------------------------------

SCHEDULE A

 

Common Stock

 

Holder

   Number of Shares  

Vincent C. Smith

     24,942,346 * 

Vincent C. Smith Annuity Trust 2010-1

     355,749   

Vincent C. Smith Annuity Trust 2010-2

     266,811   

Vincent C. Smith Annuity Trust 2011-1

     1,275,000   

Teach A Man To Fish Foundation

     1,422,140   

 

* Includes 153,440 shares owned by Vincent C. Smith’s minor children and certain
shares currently held in the name of Land Meets the Sea LLC, an entity owned by
Vincent C. Smith which has been dissolved.

 

-14-